Exhibit 10.1

 

SECURITY AGREEMENT

AMENDMENT 1




 


This Amendment (the "Amendment”) is to amend the Schedule A Security Agreement
dated December 10, 2012, (the “Agreement”) by and between Location Based
Technologies, Inc., a Nevada corporation (the "Company"), and ECPC Capital II,
LLC (the “Lender”) (each a, “Party” both are, “Parties”).

 

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTC Market under the symbol LBAS; and




WHEREAS, on December 10, 2012, the Company entered into a Security Agreement
with the Lender in which the Lender may invest capital in the Company of up to
One Million Dollars ($1,000,000) in the form of secured convertible debt;




WHEREAS, the Parties desire to amend the Agreement;




NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements of the services rendered by the Lender to the Company, Schedule A to
the Agreement is withdrawn and the attached Schedule A shall be in lieu of and
substituted therefor and describe the collateral for the Note.

 

All other terms and conditions of the Agreement remain unchanged.

 

{Signature Page to Follow}



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment was executed this 29th day of January, 2013,
but shall be effective for all purposes as of December 10, 2012, as of the date
first set forth above.




 

Borrower:

                 

LOCATION BASED TECHNOLOGIES, INC.

                      By:        

David M. Morse

       

CEO

           

Date: January 29, 2013

Lender:

ECPC Capital II, LLC

By:

Alfred G. Allen, III, Manager     

Date: January 29, 2013

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Registered US Patent Number: 8102256

 

Apparatus and method for determining location and tracking coordinates of a
tracking device




Abstract




An apparatus to monitor location coordinates of an electronic tracking device.
The apparatus includes a transceiver, a signal processor, an accelerometer, and
an antenna. The antenna communicates signal strength to the signal processor
associated with the electronic tracking device. In response to signal strength,
a battery power monitor controls battery usage by electronic circuitry
associated with the electronic tracking device. An accelerometer provides a
supplemental location tracking system to improve tracking accuracy of a primary
location tracking system of the electronic tracking device.




 

Registered US Patent Number: 6879244

 

Call receiving system apparatus and method having a dedicated switch




Abstract




A system and method for a call receiving pager apparatus, system and method
utilizing a dedicated switch for providing proprietary access, billing functions
and other enhanced features is described. The system utilizes a subscriber
apparatus having pager or radiotelephone functions whereby a caller may call the
apparatus and gain direct two-way communication with the subscriber. The caller
is billed for the communication. A call receiving pager apparatus, system and
method wherein a subscriber can initiate an outgoing connection to at least one
predetermined telephone number in order to send a pre-recorded voice or data
message is also provided. The subscriber is unable to initiate any real time
two-way communication with the outgoing connection.




 

Registered US Patent Number: 7218242

 

Communication system and method including communication channel mobility




Abstract




A system and method for a communication apparatus to provide advanced features
such as communication channel mobility, billing options for communication
charges (for instance reverse billing), and definable accessibility controls. A
subscriber apparatus (for instance a wireless communication apparatus) includes
pager (such as a page phone) or radiotelephone functions. A caller calls the
subscriber apparatus. The caller gains two-way communication with the subscriber
apparatus. The subscriber apparatus may include a radio frequency power level
monitor to control movement of a communication channel of the subscriber
apparatus from a first communication system (for instance a regular cellular
system) to a second communication system (for instance a local loop). The
billing options include reversing communication charges (for instance from a
subscriber to a calling party), listening to advertisements to reduce
communication charges, or splitting communication charges (for instance between
a subscriber and a calling party).




 

 